Case 2:20-cv-03797-FMO-JC Document 11 Filed 04/29/20 Page 1 of 2 Page ID #:224




  1 BROWNE GEORGE ROSS LLP
    Thomas P. O’Brien (State Bar No. 166369)
  2
      tobrien@bgrfirm.com
  3 Jennie Wang VonCannon (State Bar No. 233392)
      jvoncannon@bgrfirm.com
  4
    David J. Carroll (State Bar No. 291665)
  5   dcarroll@bgrfirm.com
    Nathan F. Brown (State Bar No. 317300)
  6
      nbrown@bgrfirm.com
  7 801 S. Figueroa Street, Suite 2000
    Los Angeles, California 90017
  8
    Telephone: (213) 725-9800
  9 Facsimile: (213) 725-9808
 10
    Attorneys for Plaintiff
 11 Francis J. Racioppi, Jr.
 12
                                     UNITED STATES DISTRICT COURT
 13
                                 CENTRAL DISTRICT OF CALIFORNIA
 14
 15
 16 FRANCIS J. RACIOPPI, JR.,                        Case No. 2:20-cv-03797-FMO (JCx)
 17                     Plaintiff,                   NOTICE OF ERRATA
 18
                  vs.
 19
 20 DMITRY BORISOVICH BOSOV, et
    al.,
 21
 22                     Defendants.                  Trial Date: None Set
 23
 24
 25
 26
 27
 28
      1541299.1                                                    Case No. 2:20-cv-03797-FMO (JCx)
                                             NOTICE OF ERRATA
Case 2:20-cv-03797-FMO-JC Document 11 Filed 04/29/20 Page 2 of 2 Page ID #:225




  1               TO THE HONORABLE COURT:
  2               PLEASE TAKE NOTICE that on April 28, 2020, Plaintiff Francis J.
  3 Racioppi, Jr. filed an incorrect version of the Declaration of David J. Carroll in
  4 support of Plaintiff’s Ex Parte Application for a Right to Attach Order and Issuance
  5 of Writ of Attachment or, Alternatively, a Temporary Protective Order (ECF No.
  6 10-2). Attached hereto is the correct version of the Declaration of David J. Carroll
  7 in support of Plaintiff’s Ex Parte Application for a Right to Attach Order and
  8 Issuance of Writ of Attachment or, Alternatively, a Temporary Protective Order.
  9
 10 DATED: April 29, 2020                   Respectfully submitted,
 11
                                            BROWNE GEORGE ROSS LLP
 12                                            Thomas P. O’Brien
                                               Jennie Wang VonCannon
 13
                                               David J. Carroll
 14                                            Nathan F. Brown
 15
 16
                                            By:        /s/ Thomas P. O’Brien
 17
                                                       Thomas P. O’Brien
 18                                         Attorneys for Plaintiff Francis J. Racioppi, Jr.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1541299.1
                                                  -2-              Case No. 2:20-cv-03797-FMO (JCx)
                                          NOTICE OF ERRATA
